        Case: 3:20-cv-00941-JJH Doc #: 26 Filed: 12/04/20 1 of 5. PageID #: 137




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Dennis R. Brock,                                         Case No. 3:20-cv-941

                         Plaintiff,

         v.                                              MEMORANDUM OPINION
                                                             AND ORDER

Hamilton County Common Pleas Court,

                         Defendant.


         Pro se Plaintiff Dennis Brock is a state prisoner presently incarcerated at the Ross

Correctional Institution in connection with a conviction in the Hancock County, Ohio Court of

Common Pleas.1 In this action brought pursuant to 42 U.S.C. § 1983, Brock alleges that the

Hancock County Court of Common Pleas lacked jurisdiction and authority over Case No.

2005CR138 (“Criminal Case”), and that he was unlawfully detained in connection with that case.

(Doc. No. 1). He also filed a motion for an emergency injunction ordering his immediate release

from incarceration while this case is pending. (Doc. No. 2).

         Brock filed this case in the Southern District of Ohio and it was transferred to this Court

because all events allegedly giving rise to Brock’s claim occurred within the territorial jurisdiction of

the Northern District of Ohio, Western Division. (Doc. Nos. 3 and 4). Brock subsequently filed an

amended complaint, stating the same allegations and claims. (Doc. No. 5). The amended complaint

revises Brock’s jurisdiction and venue allegations to refer to the Northern District of Ohio, Western


1   This action was transferred from the Southern District of Ohio. (See Doc. Nos. 3 and 4).
       Case: 3:20-cv-00941-JJH Doc #: 26 Filed: 12/04/20 2 of 5. PageID #: 138



Division. The Amended Complaint also omits the Verification section contained in the original

Complaint. (See Doc. No. 1 at 21-23).

        The parties subsequently filed a variety of motions. Brock filed motions for the

appointment of counsel, (Doc. Nos. 6 and 23), an amended motion for an emergency injunction,

(Doc. No. 8), a motion for summary judgment, (Doc. No. 15), a motion for leave to file a reply brief

to Defendant’s brief in opposition to Brock’s summary judgment motion, (Doc. No. 19), a motion

for the appointment of a three judge panel to hear his claims, (Doc. No. 24), and a motion for an

extension of time to respond to any future court orders or filings by the Defendant because he will

undergo a medical procedure, (Doc. No. 25). For its part, Defendant has filed a motion to dismiss

for failure to state a claim, (Doc. No. 11), as well as briefs in opposition to several of Brock’s

motions.

                                          I.      BACKGROUND

        The factual background of the instant action is detailed in a sister court’s opinion dismissing

another § 1983 action brought by Brock against Judge Joseph Niemeyer, who presided over the

Criminal Case. See Brock v. Niemeyer, Northern District of Ohio Case No. 3:19-cv-82, Doc. No. 18.

Briefly, Brock was charged with rape in the Criminal Case and, represented by counsel, waived

prosecution by indictment. Then in October 2005, prosecutors dropped the charges in the Criminal

Case and refiled them by indictment in Hancock County Court of Common Pleas Case No.

2005CR226. In August 2007, Brock was convicted by a jury for rape in Case No. 2005CR226 and is

currently incarcerated for that conviction. Id.

                                    II.        STANDARD OF REVIEW

        Because Plaintiff paid the filing fee, screening under 28 U.S.C. § 1915(e)(2) is inapplicable.

However, since Plaintiff is a state prisoner, his status as a prisoner requires that I screen the

complaint under 28 U.S.C. § 1915A regardless of whether the filing fee was paid. See Lacoss v. Engler,


                                                    2
       Case: 3:20-cv-00941-JJH Doc #: 26 Filed: 12/04/20 3 of 5. PageID #: 139



234 F.3d 1268 (Table) (6th Cir. 2000) (“[A]ll complaints filed by prisoners against state officials,

whether or not they are proceeding in forma pauperis, are subject to sua sponte dismissal for failure to

state a claim.”) (citing 28 U.S.C. § 1915A; Benson v. O’Brian, 179 F.3d 1014, 1016 (6th Cir. 1999));

Siller v. Dean, 205 F.3d 1341 (Table) (6th Cir. 2000) (finding that district court improperly dismissed

fee paid prisoner civil rights case pursuant to § 1915(e)(2)(B) but affirming the district court’s

judgment because the complaint was properly subject to dismissal pursuant to § 1915A) (citations

omitted); Nelson v. Janice, No. 2:14-CV-11256, 2014 WL 2765147, at *1 (E.D. Mich. June 18, 2014)

(“[A] review of a prisoner’s civil rights complaint pursuant to 28 U.S.C. § 1915A is appropriate

regardless of whether the prisoner has sought in forma pauperis status when the claim is brought

against a governmental entity.”) (citing Benson, 179 F.3d at 1017).

        Under § 1915A, I review a complaint in a civil action in which a prisoner seeks redress from

a governmental entity or officer or employee of a governmental entity and dismiss the complaint if it

“is frivolous, malicious, or fails to state a claim upon which relief may be granted.” See Hill v. Lappin,

630 F.3d 468, 471 (6th Cir. 2010). A frivolous case “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint fails to state a claim on which relief may

be granted when it lacks “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Hill, 630 F.3d at 470-71 (holding that the dismissal standard articulated in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), governs

dismissals for failure to state a claim under § 1915A).

                                            III.    ANALYSIS

        This action is subject to dismissal for multiple reasons even under the liberal standard

applied to pro se pleadings. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam) (stating pro se

complaints are held to “less stringent standards than formal pleadings drafted by lawyers”).




                                                     3
       Case: 3:20-cv-00941-JJH Doc #: 26 Filed: 12/04/20 4 of 5. PageID #: 140



        As an initial matter, the Hancock County Court of Common Pleas is not subject to suit and

is not a proper defendant. “The Ohio Supreme Court has concluded that Ohio courts are not sui

juris. ‘Absent express statutory authority, a court can neither sue nor be sued in its own right.’” J.H.

v. Ohio Dep’t of Job & Family Servs., No. 1:19-CV-992, 2019 WL 6485733, at *2 (S.D. Ohio Dec. 3,

2019) (quoting Malone v. Court of Common Pleas of Cuyahoga County, 344 N.E.2d 126, 128 (Ohio 1976)).

Accordingly, Plaintiff fails to state a plausible claim for relief against the Hancock County Court of

Common Pleas.

        Next, Plaintiff raises the same claims in this case as he raised in Northern District of Ohio

Case No. 3:19-cv-82 and the instant action is, therefore, barred by res judicata. “The doctrine of res

judicata provides that ‘a final judgment on the merits of an action precludes the parties or their

privies from relitigating issues that were or could have been raised in a prior action.’” In re Alfes, 709

F.3d 631, 638 (6th Cir. 2013) (quoting Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995)).

“Res judicata is based on the following four elements: (1) a final decision on the merits by a court of

competent jurisdiction; (2) a subsequent action between the same parties or their privies; (3) an issue

in the subsequent action which was litigated or which should have been litigated in the prior action;

and (4) an identity of the causes of action.” Id. All four factors are satisfied here. Accordingly, I

dismiss the instant action for this additional reason.

        Moreover, for the same reasons articulated by the court in Brock v. Niemeyer, Northern

District of Ohio Case No. 3:19-cv-82, the claims here regarding Defendant’s conduct in 2005

regarding the Criminal Case are barred by the two-year statute of limitations applicable to § 1983

actions in Ohio. See Northern District of Ohio Case No. 3:19-cv-82, Doc. 18. Accordingly, I

dismiss the instant action for this reason as well.




                                                      4
       Case: 3:20-cv-00941-JJH Doc #: 26 Filed: 12/04/20 5 of 5. PageID #: 141



                                         IV.     CONCLUSION

        For the reasons discussed above, I dismiss this action pursuant to § 1915A. See e.g. Butts v.

Wilkinson, 145 F.3d 1330, 1998 WL 152778, *1 (6th Cir. 1998) (unpublished) (upholding dismissal of

prisoner civil rights complaint pursuant to 28 U.S.C. § 1915A based upon res judicata doctrine); Jones

v. Seabold, 11 F. App’x 486 (6th Cir. 2001) (affirming dismissal pursuant to § 1915A clearly barred by

statute of limitations); Moon v. Richland Corr. Inst. Ohio, No. 1:19-cv-1250, 2019 WL 2359196, at *1

(N.D. Ohio June 4, 2019) (“Because Defendant is not sui juris and the ODRC is immune from suit,

Plaintiff fails to state a plausible § 1983 claim upon which relief can be granted[.]”).

        Further, I deny Brock’s motions for release pending judgment, (Doc. Nos. 2 and 8), for the

appointment of counsel, (Doc. Nos. 6 and 23), for summary judgment, (Doc. No. 15), for leave to

file a reply brief, (Doc. No. 19), for the appointment of a three judge panel, (Doc. No. 24), and for

an extension of time to respond to any future court orders or filings by the Defendant, (Doc. No.

25), as well as Defendant’s motion to dismiss, (Doc. No. 11), as moot.

        Finally, I certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could

not be taken in good faith.

                So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    5
